

AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND
ASSUMPTION OF OBLIGATIONS
 
This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of November 3,
2010, by FTOH Holdings, Inc., a Delaware corporation (“Assignor”), and FTOH
Corp., a Delaware corporation and a wholly-owned subsidiary of Assignor
(“Assignee”).


WHEREAS, Assignor and its predecessor (Tri-Mark Mfg, Inc.) was engaged in the
business of designing, marketing and manufacturing of affordable branded jewelry
in the United States, as well as any and all other operations conducted by
Assignor prior to the date hereof (the “Former Business”); and


WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Former Business, and in connection therewith,
Assignee has agreed to assume all of the liabilities of Assignor relating to the
Former Business, on the terms and conditions set forth herein.


NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1.            Assignment.


1.1.           Assignment of Assets.  For good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by Assignor, Assignor does
hereby assign, grant, bargain, sell, convey, transfer and deliver to Assignee,
and its successors and assigns, all of Assignor’s right, title and interest in,
to and under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Former Business (the “Assets”), including, but not
limited to, the Assets listed on Exhibit A hereto, and identified in part by
reference to Assignor’s predecessor’s balance sheet as of June 30, 2010, filed
with the Securities and Exchange Commission as part of Assignor’s predecessor’s
quarterly report on Form 10-Q on August 19, 2010 (the “Balance Sheet”).
Notwithstanding anything to the contrary contained herein, the term Assets shall
not include either the assets of or the business conducted by 5to1, Inc,
(formerly, 5to1.com, Inc.), a Delaware corporation.


1.2           Further Assurances.  Assignor shall from time to time after the
date hereof at the request of Assignee and without further consideration execute
and deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Transfer and Assumption Agreement, as Assignee shall reasonably
request to evidence more fully the assignment by Assignor to Assignee of the
Assets.

 
- 1 -

--------------------------------------------------------------------------------

 

Section 2.           Assumption.


2.1           Assumed Liabilities.  As of the date hereof, Assignee hereby
assumes and agrees to pay, perform and discharge, fully and completely, all
liabilities, commitments, contracts, agreements, obligations or other claims
against Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the Former
Business whenever arising (the “Liabilities”), including, but not limited to,
the Liabilities listed on Exhibit B, and identified in part by reference to the
Balance Sheet.


2.2           Further Assurances.  Assignee shall from time to time after the
date hereof at the request of Assignor and without further consideration execute
and deliver to Assignor such additional instruments of assumption in addition to
this Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.


Section 3.           Headings.  The descriptive headings contained in this
Transfer and Assumption Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Transfer and
Assumption Agreement.


Section 4.           Governing Law.  This Transfer and Assumption Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and to be performed entirely within that
state, except that any conveyances of leaseholds and real property made herein
shall be governed by the laws of the respective jurisdictions in which such
property is located.


[The remainder of this page is blank intentionally.]

 
- 2 -

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO TRANSFER AND ASSUMPTION AGREEMENT]


IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.



 
FTOH HOLDINGS, INC.
       
By: 
Barry Sytner
   
Name:  Barry Sytner
   
Title: President
       
FTOH CORP.
       
By: 
Mitchell Chun
   
Name: Mitchell Chun
   
Title: Chief Financial Officer


 
- 3 -

--------------------------------------------------------------------------------

 

Exhibit A


(a)         All of the equipment, computers, servers, hardware, appliances,
implements, and all other tangible personal property that are owned by Assignor
and have been used in the conduct of the Former Business;
 
(b)         all inventory associated with the Former Business;
 
(c)         all real property and real property leases to which Assignor is a
party, and which affect the Former Business or the Assets;
 
(d)         all contracts to which Assignor is a party, or which affect the
Former Business or the Assets, including leases of personal property;
 
(e)         all rights, claims and causes of action against third parties
resulting from or relating to the operation of the Former Business or the
Assets, including without limitation, any rights, claims and causes of action
arising under warranties from vendors and other third parties;
 
(f)          all governmental licenses, permits, authorizations, consents or
approvals affecting or relating to the Former Business or the Assets;
 
(g)         all accounts receivable, notes receivable, prepaid expenses and
insurance and indemnity claims to the extent related to any of the Assets or the
Former Business;
 
(h)         all goodwill associated with the Assets and the Former Business;
 
(i)          all business records, regardless of the medium of storage, relating
to the Assets and/or the Former Business, including without limitation, all
schematics, drawings, customer data, subscriber lists, statistics, promotional
graphics, original art work, mats, plates, negatives, accounting and financial
information concerning the Assets or Former Business;
 
(j)          all internet domain names and URLs of the Former Business,
software, inventions, art works, patents, patent applications, processes, shop
rights, formulas, brand names, trade secrets, know-how, service marks, trade
names, trademarks, trademark applications, copyrights, source and object codes,
customer lists, drawings, ideas, algorithms, processes, computer software
programs or applications (in code and object code form), tangible or intangible
proprietary information and any other intellectual property and similar items
and related rights owned by or licensed to Assignor used in the Former Business,
together with any goodwill associated therewith and all rights of action on
account of past, present and future unauthorized use or infringement thereof;
and
 
(k)         all other privileges, rights, interests, properties and assets of
whatever nature and wherever located that are owned, used or intended for use in
connection with, or that are necessary to the continued conduct of, the Former
Business as presently conducted or planned to be conducted.
 

 

--------------------------------------------------------------------------------

 

Exhibit B
 
(a)          All liabilities in respect of indebtedness of Assignor related to
the Former Business;
 
(b)         product liability and warranty claims relating to any product or
service of Assignor associated with the Former Business;
 
(c)         taxes, duties, levies, assessments and other such charges, including
any penalties, interests and fines with respect thereto, payable by Assignor to
any federal, provincial, municipal or other government, domestic or foreign,
incurred in the conduct of the Former Business;
 
(d)         liabilities for salary, bonus, vacation pay, severance payments
damages for wrongful dismissal, or other compensation or benefits relating to
Assignor’s employees employed in the conduct of the Former Business; and
 
(e)         any liability or claim for liability (whether in contract, in tort
or otherwise, and whether or not successful) related to any lawsuit or
threatened lawsuit or claim (including any claim for breach or non-performance
of any contract) based upon actions, omissions or events relating to the Former
Business.
 
 

--------------------------------------------------------------------------------

 
 